Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 17, 2018

The Court of Appeals hereby passes the following order:

A18D0538. DARREN PETTY v. WILLIAM COREY.

      In this dispossessory action brought by William Corey, against Darren Petty,
the magistrate court issued a writ of possession in favor of Cory on June 12, 2018.
Petty filed this pro se application for discretionary appeal on July 3, 2018.1 We,
however, lack jurisdiction.
      Generally, “[t]he only avenue of appeal available from [a] magistrate court
judgment is provided by OCGA § 15-10-41 (b) (1), which allows for a de novo appeal
to the state or superior court.” Handler v. Hulsey, 199 Ga. App. 751, 751 (406 SE2d
225) (1991). This Court may only address magistrate court matters that already have
been reviewed by the state or superior court. See Westwind Corp. v. Washington Fed.
S & L Assn., 195 Ga. App. 411, 411 (1) (393 SE2d 479) (1990); see also OCGA § 5-
6-35 (a) (1), (a) (11). Here, the only order in the application materials was issued by
the magistrate court, which appears not to have been reviewed by a state or superior
court.2
      Moreover, ordinarily, an application for discretionary appeal must be filed
within 30 days of entry of the order sought to be appealed. OCGA § 5-6-35 (d). The


      1
       Petty attempted to file his application earlier, but his application was returned
because it did not include a stamped “filed” copy of the order sought to be appealed.
      2
        In his application, Petty states that he is seeking “reversal of an order of
DEKALB County State Court upholding a decision of the DEKALB County State
Court.” However, as stated above, the only order included with the application
materials is from the magistrate court.
underlying subject matter of an appeal, however, controls over the relief sought in
determining the proper appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468
(448 SE2d 192) (1994). The underlying subject matter here is a dispossessory action.
OCGA § 44-7-56 provides that an appeal from any dispossessory judgment must be
filed within seven days of the date the judgment was entered. See Ray M. Wright,
Inc. v. Jones, 239 Ga. App. 521, 522-523 (521 SE2d 456) (1999). Because Petty’s
application was filed 21 days after the magistrate court’s order was entered, this
application is untimely. Accordingly, this application is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/17/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.